DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13 – 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/08/2021.
Applicant's election with traverse of invention I in the reply filed on 02/08/2021 is acknowledged.  The traversal is on the grounds that inventions I, II, and III are closely related and have a common utility and that the claims do not pose a serious burden for the examiner by requiring separate searches.  This is not found persuasive because restrictions are not made on the basis of relation and common utility but for other factors. This includes if the process as claimed can be used to make another and materially product or that the product as claimed can be made by another and materially different process; in the relation between inventions I and II, the device of a shape-memory alloy and membranous material does not need to be made by first cutting a shape-memory alloy and then heat-setting. Another factor includes if the process for using the product can be used with another product or if the product can be used with a different process of using the same product; in the relation between inventions I and III, the occlusion device does not use the delivery device that is claimed in the method to be used. Yet another factor includes if the processes have a materially different design; in the relation between inventions II and II the method of manufacture does not include the delivery device in the method of use. The Office also respectfully disagrees that the claims do not pose a serious burden for the examiner by requiring separate searches. For example, to search for the method of manufacture would require text searching using terms such as “cutting” or 
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sensor must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 7, the limitation “generally linear shape” renders the claim indefinite because linear is not distinctly claimed and it is unclear what degree of a linear shape is required by the claim 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 2, 4 – 8, and 10 – 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amin et al (US 20130041404 A1), herein referenced to as “Amin”.
In regards to claim 1, Amin discloses: An apparatus 200 (see Figs. 6 – 7 and 14, [0051]) for occluding a bodily passageway (see [0051], the device is used to occlude), the apparatus 200 comprising: a structure 202, 204 (see Fig. 6 – 7, and 14, [0095] and [0096]) comprising a shape-memory metal alloy (see [0053]); and a membranous material 236, 238 (see Figs 6 – 7, [0062], embodiments may or may not include membranous coverings on both of the plates) attached to the structure 202, 204; wherein the structure 202, 204 is adapted to be deployed adjacent to the bodily passageway (the structure sits on either side of the passageway); wherein the structure 202, 204 is adapted to sealingly engage the bodily passageway (the structure is designed to occlude an aperture in a tissue or vessel see [0014]).
In regards to claim 2, Amin discloses: The apparatus of claim 1, see 102 rejection above, wherein the structure 202, 204 further comprises a plurality of notches 2000 (see Fig. 14, [0094] – [0096]).
In regards to claim 4, Amin discloses: A system 200 (see Figs. 6 – 7 and 14, [0051]) for occluding a bodily passageway (see [0051], the device is used to occlude), the system 200 comprising: a structure 202, 204 (see Fig. 6 – 7, and 14, [0095] and [0096]) comprising a shape-memory metal alloy (see [0053]) (the device can move between being a delivery position and a delivered position): a plurality of frames 214, 216 (see Fig. 14, [0094] – [0096]); and an at least one membranous material 236, 238 (see Figs 6 – 7, [0062], embodiments may or may not include membranous coverings on both of the plates) attached to the plurality of frames 214, 216; wherein the plurality of frames 214, 216 define a distal end 218 (see Fig. 14, [0058]) and a proximal end 220 (see Fig. 14, [0058]); wherein the distal end 218 and the proximal end 220 are adapted to be deployed adjacent to the bodily passageway (the frames sits on either side of the passageway); wherein the structure is adapted to sealingly engage the bodily passageway (the structure is designed to occlude an aperture in a tissue or vessel see [0014]).
In regards to claim 5, Amin discloses: The system of claim 4, see 102 rejection above, wherein the plurality of frames 214, 216 comprises a distal frame 214, a proximal frame 216, and a connection frame 224, 226 (see Fig. 14, [0094]).
In regards to claim 6, Amin discloses: The system of claim 5, see 102 rejection above, wherein the distal frame 214 and the proximal frame 216 further comprise a plurality of expansion legs 210, 206, 212A, 212B (see Fig. 14, [0096]).
In regards to claim 7, Amin discloses: The system of claim 5, see 102 rejection above, wherein the connection frame 224, 226 is a generally linear shape in the first position (as seen from Figs. 8 – 10, during deployment the connection frame would be generally linear).
In regards to claim 8, Amin discloses: The system of claim 5, see 102 rejection above, wherein the connection frame 224, 226 defines a securing region 222 (see Fig. 14, [0094]) in the second position (in the deployed form as seen in Fig. 14).  
224, 226 is an arch-like shape in the second position (see Fig. 14, the connection frame takes on an arch-like shape).
In regards to claim 11, Amin discloses: The system of claim 4, see 102 rejection above, wherein the plurality of frames 214, 216 further comprise a plurality of notches 2000 (see Fig. 14, [0094] – [0096]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Amin in view of Chin-Chen et al (US 20070185530 A1), herein referenced to as “Chin-Chen”.
In regards to claims 3 and 12, Amin discloses: the apparatus of claim 1 or the system of claim 4, respectively, see 102 rejection above. Amin does not explicitly disclose: further comprising an at least one sensor attached to the apparatus (or system). 
600 (see Figs. 6A and 10) a structure 620, 621 (see Figs. 6A and 10). Chin-Chen further teaches: further comprising an at least one sensor 655 (see Fig. 10, [0096]) attached to the apparatus/system 600. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Amin to incorporate the teachings of Chin-Chen and have an apparatus/system with at least one sensor attached. Motivation for such can be found in Chin-Chen as having a sensor to monitor pressure a surgeon can precisely deliver the implant at the correct movement such that the apparatus is properly delivered to engage the bodily passageway (see [0096] – [0098]). 
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Amin in view of Glimsdale (US 20090099647 A1), herein referenced to as “Glimsdale”. 
In regards to claim 9, Amin discloses: The system of claim 8, see 102 rejection above. Amin does not explicitly disclose: wherein the connection frame is a spiraled shape in the second position.
However, Glimsdale in a similar field of invention teaches a system 60 (see Fig. 8), with a plurality of frames 62, 64 (see Fig. 8), a connection frame 66 (see Fig. 8), and a second position (see Fig. 8, 60 is in the deployed/second position). Glimsdale further teaches: wherein the connection frame 66 is a spiraled shape (see [0078]) in the second position. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Amin to incorporate the teachings of Glimsdale and have a system with a connection frame that is a spiraled shape in the second position. Motivation for such can be found in Glimsdale as a connection frame that is looped can aid the system to accommodate variations in the length of the path to be occluded (see [0024]).
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771